Case 2:19-cv-03189-GRB-ARL Document 66 Filed 03/16/21 Page 1 of 13 PageID #: 1675




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
                                                             X
     BERNARD CORSO, RACHEL CORSO,
     Individually and on behalf of their son, B.C., a
     Minor and their daughter, L.C., a Minor,

                                        Plaintiffs,                          MEMORANDUM AND
                                                                             ORDER

            -against-                                                        CV 19-3189 (GRB)


 COUNTY OF SUFFOLK, SUFFOLK COUNTY
 POLICE DEPARTMENT, DETECTIVE
 CHRISTINE TAMARO (Shield #1088), DETECTIVE
 "JOHN" NEE (the name "John" being fictitious, as the
 true first name is currently unknown), in their individual
 and in their official capacities, SUFFOLK COUNTY
 DEPARTMENT OF SOCIAL SERVICES, SENIOR
 CASEWORKER BARBARA HAYNES,
 CASEWORKER KIMBERLY KENNEDY, in their
 individual and in their official capacities, GOOD
 SAMARITAN HOSPITAL MEDICAL CENTER,
 JOANNA MARINO, DO, MICHAEL P. FELICETTA,
 DO, TARA ACCOVALLO, RN, SOCIAL WORKER
 ELENA KOZYANSKY and Police Officers JOHN
 DOE 1 through JOHN DOE 10 (the name "John Doe"
 being fictitious, as the true names are presently unknown),
 in their individual and in their official capacities,

                                        Defendants.
                                            X
     GARY R. BROWN, United States District Judge

           Plaintiffs Bernard and Rachel Corso, acting on their own behalf and purportedly on behalf of

 their infant children, 1 bring this action arising from an incident in which one of the minor plaintiffs

 – a literal infant – sustained blunt force trauma injury to her genitals while in her parents’ care. The

 complaint, which is woefully deficient in actionable facts, fails to provide critical details available in




 1
  Consistent with practice and law, the complaint lists the minor plaintiffs using only initials in an effort to protect their
 privacy interests, but in an inexplicable lapse in judgment, specifies their exact dates of birth without apparent purpose,
 which is hardly a best practice. Compl., Docket Entry (“DE”) 1, ¶¶. 8-9.

                                                             1
Case 2:19-cv-03189-GRB-ARL Document 66 Filed 03/16/21 Page 2 of 13 PageID #: 1676



 documents referenced in the pleadings, including that the plaintiff Bernard Corso stipulated in

 Suffolk County Family Court to a finding of parental neglect in connection with the subject incident.

 Nevertheless, plaintiffs seek more than $5 million in purported damages from the actions of

 defendants, which include Suffolk County and its agencies, several police officers, nurses, and social

 workers (all of whom are sued in the individual and official capacities), as a result of their efforts to

 comply with their obligations and responsibilities under the law and protect the infant plaintiff under

 trying circumstances.

          Defendants have each filed motions to dismiss. For the reasons set forth herein, those motions

 are granted.

          Facts Alleged in the Complaint

          The complaint purports to introduce this as a “civil rights action bought [sic] to vindicate the

 plaintiffs' rights under the Fourth, Fifth, Ninth, 2 and Fourteenth Amendments of the Constitution of

 the United States.” Compl., DE 1 ¶ 1. Numerous defendants, both known and unknown, are

 identified and described as follows:

                •    Suffolk County,

                •    two of its agencies, the Suffolk County Police Department (“SCPD”) and the
                     Department of Social Services (“DSS”), 3
                •    SCPD Detectives Tamaro and Nee,

                •    DSS senior caseworkers Barbara Haynes and Kimberly Kennedy,

                •    Good Samaritan Hospital Medical Center, “a not-for-profit medical center hospital

 2
   As just one example of the legally specious nature of the complaint, all or virtually all claims are predicated in part on
 claimed violations of the plaintiffs’ rights under the Ninth Amendment to the United States Constitution. However, “the
 Ninth Amendment [does not] provide ‘an independent source of individual rights; rather, it provides a rule of construction
 that we apply in certain cases.’” Barnett v. Carberry, 420 F. App'x 67, 69 (2d Cir. 2011) (quoting Jenkins v. C.I.R., 483
 F.3d 90, 92 (2d Cir. 2007)).
 3
   These entities are plainly not subject to suit. “[D]epartments that are merely administrative arms of a municipality do
 not have a legal identity separate and apart from the municipality and, therefore, cannot be sued.” Johnson v. Syracuse
 Police Dep't, No. 520CV1055GTSML, 2020 WL 8254417, at *5 (N.D.N.Y. Nov. 10, 2020), report and recommendation
 adopted, No. 520CV1055GTSML, 2021 WL 214374 (N.D.N.Y. Jan. 21, 2021) (quoting Burris v. Nassau Cnty. District
 Attorney, 14-CV-5540, 2017 WL 9485714, at *4 (E.D.N.Y. Jan. 12, 2017)); Davis v. Lynbrook Police Dep't, 224 F. Supp.
 2d 463, 477 (E.D.N.Y. 2002) (dismissing claims against Lynbrook Police Department); Wilson v. City of New York, 800
 F. Supp. 1098, 1101 (E.D.N.Y. 1992) (“The court also dismisses the claims against the New York City Police
 Department, which cannot be sued independently because it is an agency of the City of New York.”).
                                                             2
Case 2:19-cv-03189-GRB-ARL Document 66 Filed 03/16/21 Page 3 of 13 PageID #: 1677



                 serving the communities on the south shore of Long Island,”

             •   Joanna Marino, DO, Michael Felicetta, DO, Tara Accovallo, RN, all described as
                 providers of medical services,

             •   Elana Kozyansky, a hospital social worker,

             •   ten “John Doe” police officers.

 All of the individual defendants, the complaint repeatedly states, are sued in their individual and

 official capacities. Id. ¶¶ 12-24. Strangely, as though a remnant from a personal injury suit, the

 complaint contends that the “Defendant COUNTY assumes the risks incidental to the maintenance

 of the Department of Social Services and the employment of caseworkers as said risks attach to the

 public consumers of the services provided by [DSS].” Id. ¶ 14. And, just as oddly, the complaint

 contends that “DET CAMARO [sic], DET NEE, HAYNES, KENENDY [sic] and the officer-

 defendants were engaged in a joint venture, assisting each other in performing the various actions

 described herein and lending their physical presence and support and authority of their offices to one

 another.” Id. ¶ 27 (emphasis added).

        As to the facts, the complaint reports that “[o]n September 24, 2016, the Minor Plaintiff, L.C.

 [who was then approximately 17 months old] sustained injuries to her person . . . [and] was bought

 [sic] to the HOSPITAL E.R. and evaluated and admitted for injuries sustained to her genital area.”

 Id. ¶ 29-30. Dr. Marino and/or Accovallo, the nurse, notified the police and DSS of potential sexual

 abuse of L.C. Id. ¶ 31. The detectives responded to the hospital and initiated a criminal investigation

 of Bernard Corso “based on the false statements and reports of Defendants, KENNEDY,

 FELLICETTA [sic], MARINO, ACCOVALLO and KOZYANSKY.” Id. ¶ 32. Except as set forth

 in the following paragraph, the complaint does not indicate the manner in which the “statements and

 reports” were “false.”

        Indeed, paragraph 33 of the complaint appears to contain the core allegation of the complaint,

 reproduced here in full:

                                                   3
Case 2:19-cv-03189-GRB-ARL Document 66 Filed 03/16/21 Page 4 of 13 PageID #: 1678



        That Defendants MARINO, FELICETTA, ACCOVALLO and KOZYANSKY did
        conspire with Defendant DET NEE and DET TAMARO to report the cause of the
        injuries as "sexual' in nature and not "blunt force trauma" to initiate the removal of
        the children from the Plaintiff BERNARD CORSO.

 Id. ¶ 33. The complaint then relates that Kennedy “advised” Bernard Corso “not to return to his

 home for the night” and “also required that DET NEE be allowed to search the Plaintiff’s [sic] home

 that night.” Id. ¶ 34-35. L.C.’s injuries were sufficiently severe that she was “admitted to the

 Hospital that night.” Id. ¶36. Subsequently, Detectives Tamaro and Nee “conducted a search of

 Plaintiff’s [sic] home which revealed no significant evidence.” Id. ¶ 37.

        On September 29, 2016, based on statements made by various defendants, caseworker Haynes

 petitioned the Suffolk County Family Court “on an emergency basis for an Order of Protection on

 behalf of the Minor Children against the Plaintiff BERNARD CORSO.” Id. ¶ 38. According to the

 complaint, the petition alleged that:

        on September 25, 2016, at a time when the Petitioner was the sole caretaker of his
        son, B.C. and his daughter, L.C., Plaintiff BERNARD CORSO was unable to provide
        an “explanation consistent with said injuries.”

 Id. ¶ 39. As a result, “[f]ollowing . . . a Preliminary Hearing . . . Temporary ‘Orders of Protection’

 were entered on or about December 12, 2016, barring the Respondent from communicating with his

 Children, EXCEPT through Facetime and Skype or having any unsupervised contact with his

 Children.” Id. ¶ 40. As a result, Bernard Corso moved out of the family home. Id. ¶ 41.

 Approximately one month later, after what the complaint describes as “a long and lengthy Court

 proceeding,” the Suffolk County Family Court issued “an ‘Order of Fact-Finding and Deposition

 without Placement’, dated January 18, 2017, which resulted in additional ‘Orders of Protection’ being

 issued on behalf of the Minor Children.” Id. ¶ 42. Six months later, “the Plaintiff BERNARD

 CORSO moved to have the ‘Orders of Protection’ vacated, and same were vacated without

 opposition.” Id. ¶ 43.

        The complaint then purports to set forth nine causes of action against the defendants claiming

                                                  4
Case 2:19-cv-03189-GRB-ARL Document 66 Filed 03/16/21 Page 5 of 13 PageID #: 1679



 violations of constitutional and common law.

        Facts Drawn from Referenced Court Documents

        Notably absent from the allegations are significant facts readily discernable from the court

 documents referenced in the complaint. According to those documents, and as undisputed by the

 parties, Bernard and Rachel Corso are both police officers, a fact relevant to several assertions here.

 The Petition by defendant Haynes on September 29, 2016, contains the following factual addendum:

        Upon information and belief, on or about September 25, 2016, [L.C.] child alleged to
        be abused herein, was admitted to Good Samaritan Hospital. Said child was diagnosed
        as suffering from blunt force trauma to the vagina that resulted in injury around the
        base of the vagina, a hematoma, a tear at the posterior fourchette, and bruising on the
        labia majora. Medical staff at the hospital further explained that the child had bruising
        on both sides of the vagina which would not be consistent with her straddling
        something. The diaper the child bad been wearing was observed by the Suffolk
        County Police to contain a significant amount of blood. Respondent Bernard Corso
        was the sole caretaker for the child during the time the injuries were sustained by the
        child and has failed to provide an explanation consistent with said injuries sustained
        while the child was in the respondent's care.

 DE 61-1 at 5 (emphasis added). Confirmation of much of this factual detail comes from statements

 made by the plaintiffs themselves. For example, on September 25, 2016, the day after the minor

 plaintiff L.C. was hospitalized, Rachel Corso executed a sworn statement in which she described, in

 graphic detail, that upon returning from work she removed blood stained clothing and saturated

 diaper from the baby to discover the “horrific” injury sustained by her infant daughter. DE 53-4 at

 12-13. The statement indicates that prior to the discovery of that injury, L.C. had been in the

 exclusive care of her husband, Bernard Corso, who, when questioned by Rachel as to how this

 occurred, stated “I don’t know.” Id.

        The filing of the petition led to the issuance of two Temporary Orders of Protection on

 December 12, 2016, one as to L.C., which is styled as arising in an “Abuse Proceeding,” the second

 as to B.C., arising from a “Neglect Proceeding.” Id. at 38-41. Notwithstanding the different

 categorization of the proceedings, the relief provided was identical: Bernard Corso was ordered to

 stay away from the children for one year pending further proceedings. Id. But within one month, on
                                                   5
Case 2:19-cv-03189-GRB-ARL Document 66 Filed 03/16/21 Page 6 of 13 PageID #: 1680



 January 18, 2017, Bernard Corso, then represented by counsel, signed a statement “mak[ing] an

 admission to child neglect” in connection with these incidents. Id. at 67. The Suffolk County Family

 Court then issued its “Order of Fact Finding and Disposition without Placement,” in which it

 specifically accepted the admission, found that “the child suffered a serious injury for which there is

 no reasonable explanation,” made a finding by a preponderance of the evidence that Bernard Corso

 had engaged in child neglect and ordered various relief to further safeguard the children, including

 various forms of supervision. Id. at 42-48.

         Meanwhile, the Family Court ordered a “Forensic Parenting Evaluation” of Bernard Corso.

 Id. at 47. As stated by plaintiffs’ counsel in an application to the Family Court, “in her written report

 dated January 26, 2017, Dr. Burkhard [of Child and Family Psychological Services, P.C.] found that

 there was ‘no psychological reason to suspect that the injuries to [L.C.] occurred as a result of

 physical abuse by her father’ and that ‘Mr. Corso exhibits normal emotional and behavioral stability

 and has better than average parenting skills’.” 4 Id. at 27. Based on that evaluation, Bernard Corso

 moved for modification of the Family Court’s orders.                   Id.   The file contains a handwritten

 modification order by the Family Court dated August 10, 2017 – approximately six months later. Id.

 at 21. That order provides only “that all restrictions on visitation between the respondent [Bernard

 Corso] and the children are vacated.” Id. However, a second typed order of the same date states that

 “all orders of protection issued under this docket number are hereby vacated.” Id. at 18.



                                                  DISCUSSION

         The pending motions to dismiss are decided under the well-established standard of review of

 motions made under Rule 12(b)(6), as discussed by way of example in Burris v. Nassau County




 4
    Even this evaluation, which ultimately recommended returning Bernard Corso to the home, made the following
 observations: “Mr. Corso had been the caretaker for the children while Mrs. Corso was out. The parents were unable to
 provide an explanation for the child's injuries.” DE 53-4 at 51.
                                                          6
Case 2:19-cv-03189-GRB-ARL Document 66 Filed 03/16/21 Page 7 of 13 PageID #: 1681



 District Attorney, No. 14-CV-5540 (JFB) (GRB), 2017 WL 9485714, at *3-4 (E.D.N.Y. Jan. 12,

 2017), report and recommendation adopted, 2017 WL 1187709 (E.D.N.Y. Mar. 29, 2017), which

 discussion is incorporated by reference herein. Under that standard, the Court is required to assume

 the allegations of the amended complaint to be true for the purposes of the motion. “To survive a

 motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a

 claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

 Bell Atl. Corp. v Twombly, 550 U.S. 544, 570 (2007)). “Determining whether a complaint states a

 plausible claim for relief will . . . be a context-specific task that requires the reviewing court to draw

 on its judicial experience and common sense.” Id. at 679 (citation omitted).

          The teaching of Iqbal cautions against the acceptance of “threadbare recitals” and

 “conclusory statements.”         Here, the complaint constitutes a patchwork quilt fashioned from such

 recitals and conclusions. Many of these allegations are not entitled to the assumption of truth, such

 as the unsupported assertions that defendants “maliciously initiat[ed] and prosecut[ed] a neglect

 proceeding,” “conspir[ed] . . . [to] deprive [plaintiffs] of the equal protections of the laws,” or

 “[sought] the removal and separation of the children from [Bernard Corso] without due process.”

 See, e.g. Compl, DE 1 ¶¶ 46, 49, 55, 57 and 64; compare with Iqbal, 556 U.S. at 680 (rejecting

 unsupported allegations that defendants “‘knew of, condoned, and willfully and maliciously agreed

 to subject [plaintiff]’ to harsh conditions of confinement . . . .”). Thus, these unsupported recitations

 of legal theory cannot withstand the present motions.

          Setting aside these conclusory assertions, the few non-conclusory allegations that remain –

 even accepted as true – prove implausible to support claims for relief, particularly when viewed in

 the context of the documents of which this Court takes judicial notice: the very court applications,

 documents and orders complained of by plaintiffs. 5 The critical allegation of the complaint, as set


 5
   A number of these documents have been filed by the parties on this motion and are undisputed as to authenticity,
 relevance and content; in fact, all records of the New York State Office of Children and Family Services regarding
 plaintiffs were obtained in anticipation of this motion on consent of the parties and by order of this Court. See DE 34.
                                                           7
Case 2:19-cv-03189-GRB-ARL Document 66 Filed 03/16/21 Page 8 of 13 PageID #: 1682



 forth above, is the allegation of a conspiracy among the defendants “to report the cause of the injuries

 as ‘sexual’ in nature and not ‘blunt force trauma’ to initiate the removal of the children from the

 Plaintiff BERNARD CORSO.” Compl, DE 1 ¶ 33. Counsel for plaintiff considers this assertion so

 critical to the defense of the instant motion that the allegation is invoked repeatedly in plaintiffs’

 filings. See, e.g., Plaintiffs’ Memorandum in Opposition, DE 52-7 at 2, 8; DE 54-6 at 1, 8; DE 58 at

 2, 8; DE 62-2 at 2, 8. On the surface, the implications of the distinction between an infant sustaining

 a blunt force trauma injury to the genitals and a characterization of such injury as sexual in nature is

 not immediately apparent. However, any injury to plaintiffs that could be inferred from this

 allegation is entirely undermined by the face of the Family Court Petition described in the complaint,

 which actually states that the “child was diagnosed as suffering from blunt force trauma to the

 vagina,” and does not describe the injury as “sexual” in nature. DE 61-1 at 5. And while the Petition

 as to L.C. was classified as an “abuse” petition, the “neglect” petition filed as to B.C. resulted in

 exactly the same relief, further evaporating this distinction. DE 53-4 at 38-41. And, of course,



 As to considering such documents on a Rule 12 motion, the Second Circuit has held:

          In Cortec, we explored the question of what documents a district court may consider when disposing
          of a Rule 12(b)(6) motion. We stated that, generally, the harm to the plaintiff when a court considers
          material extraneous to a complaint is the lack of notice that the material may be considered. Cortec,
          949 F.2d at 48. Accordingly, “[w]here plaintiff has actual notice of all the information in the movant's
          papers and has relied upon these documents in framing the complaint the necessity of translating a Rule
          12(b)(6) motion into one under Rule 56 is largely dissipated.” Id. In the context of claims arising from
          an unprofitable corporate acquisition, we found that the district court properly considered certain
          documents related to the purchase of shares, because they were “documents plaintiffs had either in
          [their] possession or had knowledge of and upon which they relied in bringing suit.” Id. We considered
          this standard again in Brass v. American Film Technologies, Inc., 987 F.2d 142, 150 (2d Cir.1993),
          where we stated in dicta that, on a motion to dismiss, a court may consider “documents attached to the
          complaint as an exhibit or incorporated in it by reference, ... matters of which judicial notice may be
          taken, or ... documents either in plaintiffs' possession or of which plaintiffs had knowledge and relied
          on in bringing suit.” Because this standard has been misinterpreted on occasion, we reiterate here that
          a plaintiff's reliance on the terms and effect of a document in drafting the complaint is a necessary
          prerequisite to the court's consideration of the document on a dismissal motion . . . The contracts
          considered by the District Court in this case comfortably meet this test because they are integral to the
          Amended Complaint.

 Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002). Not only are these prerequisites met here, the Court
 also provided the parties notice under Fed. R. Civ. P. 12(d) that the motions to dismiss might be treated as applications
 for summary judgment. Electronic Order dated 3/23/2020. However, as indicated above, the Court finds it appropriate
 to take judicial notice of the documents addressed here and so addresses these motions under Rule 12.

                                                            8
Case 2:19-cv-03189-GRB-ARL Document 66 Filed 03/16/21 Page 9 of 13 PageID #: 1683



 plaintiff Bernard Corso admitted to a finding of neglect after being cautioned of the potential

 consequences of such an admission, and with the benefit of the advice of counsel. Id. at 67.

         Beyond that single allegation, there are few allegations that can even be deemed facts. In an

 effort to draw all inferences in favor of the non-movant, the Court has considered the implications of

 the complaint concerning the detectives’ directions to the plaintiffs concerning Bernard Corso’s

 return to the home on the evening of the injury, as well as the suggestion that the detectives insisted

 on a search of the residence, presumably without a warrant. Compl., DE 1 ¶¶ 34-37. While these

 indirect contentions would not be cognizable in this action given the theories pled, the fact that both

 adult plaintiffs are police officers would, in any event, largely undermine the significance of such

 suggestions. Furthermore, the assertion that the defendants lacked probable cause to institute the

 subject Family Court proceedings is entirely undercut by the facts and circumstances contained in

 the Court record, including the statements and admissions of the adult plaintiffs, the information

 contained in court applications and the well-supported and documented findings by the Family Court.

         Upon careful consideration, then, the defendants’ motions to dismiss pursuant to Rule 12

 must be granted in all respects. On this motion, the defendants appropriately raise a phalanx of

 additional arguments in favor of dismissal, including absolute immunity; 6 qualified immunity; 7 the

 immunity enjoyed by mandated reporters under state law; the failure of the plaintiffs to allege

 adequate facts to support Monell liability; issue preclusion and the Rooker-Feldman doctrine; 8 the

 improper characterization of the Hospital, its employees and independent contractors as state actors

 under §1983; and the existence of probable cause, which would defeat claims of malicious




 6
   V.S. v. Muhammad, 595 F.3d 426, 432 (2d Cir. 2010) (caseworkers enjoy absolute immunity against claims of malicious
 prosecution for initiating Family Court proceedings).
 7
   As the Second Circuit has reiterated, qualified immunity “protects federal and state officials from money damages and
 ‘unnecessary and burdensome discovery or trial proceedings.’” Coollick v. Hughes, 699 F.3d 211, 219 (2d Cir. 2012)
 (quoting Crawford–El v. Britton, 523 U.S. 574, 598 (1998)).
 8
   The Second Circuit has found that child neglect proceedings can bar subsequent litigation of constitutional issues.
 Phifer v. City of New York, 289 F.3d 49, 60 (2d Cir. 2002).
                                                           9
Case 2:19-cv-03189-GRB-ARL Document 66 Filed 03/16/21 Page 10 of 13 PageID #: 1684



 prosecution. 9 While the Court will not burden the record further or prolong these proceedings with

 a detailed examination of these principles, the Court’s review suggests that these defenses have merit

 and will serve as alternative grounds in support of this Court’s determination.

          Leave to Replead

          After making a dispirited effort to defend the current complaint, counsel for plaintiffs seeks

 leave to replead in the event that the Court dismisses the complaint. As Judge Pauley held:

          Leave to amend a pleading shall be “freely give[n] ... when justice so requires,” Fed.
          R. Civ. P. 15(a), and should not be denied unless: (1) the movant acts in bad faith, (2)
          the amendment sought will be futile, (3) the motion is filed after undue delay, or (4)
          granting leave to amend would prejudice the adverse party, Milanese v. Rust-Oleum
          Corp., 244 F.3d 104, 110 (2d Cir. 2001) (citing Foman v. Davis, 371 U.S. 178, 182
          (1962)). The decision to grant or deny is within the discretion of the district court.
          Foman, 371 U.S. at 182; United States v. Cont'l Ill. Nat'l Bank & Tr. Co. of Chi., 889
          F.2d 1248, 1254 (2d Cir. 1989).

 Ambac Assurance Corp. v. U.S. Bank Nat'l Ass'n, No. 17-CV-2614, 2020 WL 42245, at *1 (S.D.N.Y.

 Jan. 3, 2020); accord Davidson v. Cty. of Nassau, 2020 WL 956887, at *4 (E.D.N.Y. Feb. 26, 2020).

 The “‘permissive standard’ of Rule 15 ‘is consistent with [the Second Circuit's] strong preference for

 resolving disputes on the merits.’” Loreley Financing (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC,

 797 F.3d 160, 190 (2d Cir. 2015) (quoting Williams v. Citigroup Inc., 659 F.3d 208, 212–13 (2d

 Cir.2011)). “When a motion to dismiss is granted, the usual practice is to grant leave to amend the

 complaint.” Davidson, 2020 WL 956887, at *4 (quoting Eliya, Inc. v. Kohl's Corp., 2016 WL 929266,

 at *8 (E.D.N.Y. Feb. 22, 2016), report and recommendation adopted, 2016 WL 929321 (E.D.N.Y.

 Mar. 9, 2016)).

          Notwithstanding these important principles, in this matter, the Court finds that granting leave


 9
   “[N]umerous courts have recognized that probable cause defeats a claim for abuse of process by demonstrating that a
 defendant acted with ‘excuse or justification.’” Cruz v. Reiner, No. 11-CV-2131, 2011 WL 6204101, at *2 (E.D.N.Y.
 2011) (citing Abreu v. Romero, No. 08-CV-10129, 2010 U.S. Dist. LEXIS 120188, at *25 (S.D.N.Y. 2010); Pierre v.
 City of New York, No. 05-CV-5018, 2007 U.S. Dist. LEXIS 60707, at *40-41 (E.D.N.Y. 2007)). “In order to establish [a
 malicious prosecution] claim under § 1983, ‘a plaintiff must show that the defendant maliciously commenced or
 continued against the plaintiff a criminal proceeding that ended in the plaintiff's favor, and that there was no probable
 cause for the proceeding.’” Green v. Montgomery, 219 F.3d 52, 59 (2d Cir. 2000) (quoting Marshall v. Sullivan, 105
 F.3d 47, 50 (2d Cir. 1996)).
                                                           10
Case 2:19-cv-03189-GRB-ARL Document 66 Filed 03/16/21 Page 11 of 13 PageID #: 1685



 to replead would be highly inappropriate. Three of the four factors listed above weigh against

 granting the motion. First, given the serious, yet factually unsupported allegations, there is a

 substantial question as to whether this action is brought vexatiously. Second, in light of the clear

 facts set forth in the Family Court record and related documents, repleading seems, by all accounts,

 futile, and plaintiffs’ counsel – even at this late date – does not proffer any proposed allegations that

 would change this outcome. See Plaintiffs’ Memorandum in Opposition, DE 52-7 at 17-18. Third,

 as discussed further below, given that this action charges defendants with a malicious conspiracy

 aimed at violating plaintiffs’ familial rights, allowing this matter to continue would result in further

 prejudice to the defendants, particularly the individual defendants.

        This last concern implicates a notion contained in the text of the rule: Rule 15 places this

 decision clearly within the discretion of the court, to be exercised “when justice so requires.” Fed.

 R. Civ. P. 15(a)(2). It is the considered judgment of this Court that allowing this matter to continue

 would constitute a fundamental injustice. While the Court recognizes that the matters complained of

 are sensitive and painful for the plaintiffs, the filing of the instant suit appears entirely unjustified.

 Worse still, the wholesale inclusion of the doctors, nurses, police officers, social workers and

 caseworkers charged with navigating these difficult and dangerous situations as defendants in a suit,

 charging them with malice and conspiracy based upon a complete absence of factual allegations, is

 simply intolerable.

        Two opinions in Southerland v. City of New York, 681 F.3d 122 (2d Cir. 2012), which were

 joined by five Circuit judges, are instructive in this regard. In Southerland, the plaintiff sued a

 caseworker who removed children from a home where they were subject to abuse, claiming that the

 caseworker lacked probable cause for his actions. Id. at 123. In one dissenting opinion, Judge Raggi,

 joined by four other Circuit judges, argued forcefully that “the scope and parameter of the

 constitutional rights at issue in the context of state adjudications of parental abuse raise questions of

 exceptional importance warranting en banc review.” Id. at 125. Judge Raggi observed:
                                                    11
Case 2:19-cv-03189-GRB-ARL Document 66 Filed 03/16/21 Page 12 of 13 PageID #: 1686



         For the same reasons that the law does not permit a convicted defendant to challenge
         the sufficiency of the evidence supporting his arrest, see Cameron v. Fogarty, 806
         F.2d 380, 388–89 (2d Cir. 1986), it should not permit an adjudicatedabusive parent .
         . . to sue a rescuing caseworker on a theory that the caseworker prematurely
         intervened. Recognizing a viable claim for money damages in such circumstances
         risks bringing the law into disrepute. Further, it endangers future abuse victims by
         unnecessarily deterring caseworkers from promptly intervening for fear of being
         liable in money damages, not only in cases where no parental abuse or neglect is
         established but also in cases where courts conclusively determine that it is.

 Id. at 124-25. In a separate dissenting opinion, then-Chief Judge Jacobs, also joined by four other

 Circuit judges, writes that 1983 jurisprudence is increasingly premised on the

         tacit assumption that [the caseworker] Mr. Woo is merely a nominal defendant,that
         the City of New York will take on his defense and indemnify him for any judgment,
         and that litigation like this is not really a claim against the individualbut is in effect
         an instrument for developing ever more ramified constitutional principles and for
         policing governmental compliance with these constitutional developments.

         An individual defendant has at stake his savings, his pension, the equity in his home,
         the kids’ college fund: This should tell us something about the threshold of liability.

 Id. at 137-38. Judge Jacobs identifies several flaws in these assumptions, particularly in jurisdictions

 in which indemnification is not a foregone conclusion, and concludes that such cases produce “a

 substantial and direct impact on public safety . . . [and] create[] an incentive for child welfare workers

 (and other government employees charged with protecting the public) not to act.” Id. In addition,

 this Court has considered that “the disruption, inconvenience and scrutiny that accompany civil

 litigation can have serious impact on individual defendants, including in such matters as career

 advancement, applying for a new position or obtaining loans.” Anaba v. Cty. of Suffolk, 2014 WL

 1411770, at *12 (E.D.N.Y. Apr. 11, 2014). These considerations apply with equal force to the instant

 case, in which the defendants appear to have acted responsibly to address serious allegations in a

 very difficult situation.

         In conclusion, to quote the former Chief Judge:

         We should appreciate that conscientious child welfare workers must promptly make
         anguished decisions. As judges, we can weigh the legal issues presented anddraft at
         leisure, assisted by a journal of law clerks. Mr. Woo had none of these advantages;
         and he acted as (one hopes) any dutiful child welfare worker in his position would
                                                    12
Case 2:19-cv-03189-GRB-ARL Document 66 Filed 03/16/21 Page 13 of 13 PageID #: 1687



        have done. Not only was Mr. Woo not so “plainly incompetent” as to forfeit the
        protections of qualified immunity, al–Kidd, 131 S. Ct. at 2085 (quoting Malley v.
        Briggs, 475 U.S. 335, 341, 106 S. Ct. 1092, 89 L.Ed.2d 271 (1986)), his judgment
        that Southerland was abusing or neglecting his children was spot on, and was
        vindicated by the Family Court's findings of sexual and physical abuse.

        The panel would send Mr. Woo to a jury for an assessment of his liability and the
        damages he should pay. I would shake his hand.

 Southerland, 681 F.3d at 138-39 (Jacobs, C.J., dissenting). It would appear that much the same thing

 could be said of the first responders and medical professionals in the instant case.

        Thus, finding that granting leave to replead this matter would not serve the requirements of

 justice, such leave is denied.



                                           CONCLUSION

        Based on the foregoing, this action is dismissed with prejudice, and leave to replead is denied.

 The Clerk of the Court is respectfully directed to close the case.

 SO ORDERED.

 Dated: Central Islip, New York
        March 16, 2021
                                                        /s/ Gary R. Brown
                                                        GARY R. BROWN
                                                        United States District Judge




                                                   13
